UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q ( x ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 000-28181 ORANCO,INC. (Exact name of registrant as specified in charter) Nevada 87-0574491 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 1981 E. Murray Holladay Rd, Suite 100,Salt Lake City, Utah (Address of principal executive offices) (Zip Code) 702-834-9810 Registrants telephone number, including area code (Former name, former address, and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x ]No[] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Se the definitions of “large accelerated filer”, ”accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated filer [] Smaller Reporting Company [ x ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [X]No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the last practicable date Class Outstanding as of May 1, 2012 CommonStock, $0.001 -2- INDEX Page Number PART I. ITEM 1. Financial Statements (unaudited) 4 Balance Sheets 5 March 31, 2012 and December 31, 2011 Statements of Operations For the three months ended March 31, 2012 and 2011 6 and the period June 16, 1977 to March 31, 2012 Statements of Cash Flows For the three months ended March 31, 2012 and 2011 7 and the period June 16, 1977 to March 31, 2012 Notes to Financial Statements 8 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualtitative Disclosures About Market Risk 12 ITEM 4T. Controls and Procedures 12 PART II. ITEM 6. Exhibits 12 Signatures 13 -3- PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying balance sheets of Oranco, Inc.(a development stage company) at March 31, 2012 and December 31, 2011, and the relatedstatement of operations for the three months and the statement of cash flows for the three months,ended March 31, 2012 and 2011 and the period June 16, 1977 to March 31, 2012 have been prepared by the Companys management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operatingresults for the three months ended March 31, 2012, are not necessarily indicative of the results that can be expected for the year ending December 31, 2012. -4- ORANCO, INC. (Development Stage Company) BALANCE SHEETS (Unaudited) March 31, 2012 December 31, 2011 ASSETS Current Assets: Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $
